
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31



SUBSIDIARY GUARANTY


        This SUBSIDIARY GUARANTY (this "Guaranty") is made as of the 21st day of
December, 2004, by Pinestone Resources, LLC, a Delaware limited liability
company (the "Subsidiary Guarantor") in favor of Bank One, NA, a national
banking association having its principal office in Chicago, Illinois, in its
capacity as agent (the "Agent") for the Lenders under the Credit Agreement
referred to below;

W I T N E S S E T H:

        WHEREAS, EXCO RESOURCES, INC., a Texas corporation (the "Company"), EXCO
OPERATING, LP, a Delaware limited partnership ("Operating"), NORTH COAST
ENERGY, INC., a Delaware corporation ("North Coast"), NORTH COAST ENERGY
EASTERN, INC., a Delaware corporation ("North Coast Eastern"; together with
Company, Operating and North Coast, the "Borrowers"), Agent and certain lenders
from time to time party thereto (the "Lenders") are parties to that certain
Third Amended and Restated Credit Agreement dated as of January 27, 2004,
pursuant to which the Lenders agreed to provide the Borrowers with certain
credit facilities in the form described therein (as amended, the "Credit
Agreement");

        WHEREAS, it is a condition precedent to the Agent and the Lenders
continued extension of credit under the Credit Agreement that the Subsidiary
Guarantor execute and deliver this Guaranty whereby the Subsidiary Guarantor
shall guarantee the payment when due, subject to Section 9 hereof, of all
Guaranteed Obligations, as defined below; and

        WHEREAS, in consideration of the financial and other support that the
Borrowers have provided, and such financial and other support as the Borrowers
may in the future provide, to the Subsidiary Guarantor, and in order to induce
the Lenders and the Agent to continue to extend credit under the Credit
Agreement, and the Lenders and their Affiliates to maintain and enter into one
or more Rate Management Transactions with the Borrowers, and because the
Subsidiary Guarantor has determined that executing this Guaranty is in its
interest and to its financial benefit, the Subsidiary Guarantor is willing to
guarantee the obligations of the Borrowers under the Credit Agreement, any Note,
any Rate Management Transaction, and the other Loan Documents.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        SECTION l.1.    Selected Terms Used Herein.    

        "Guaranteed Obligations" is defined to mean (i) all indebtedness,
obligations and liabilities of Borrowers to any Lender arising out of or
pursuant to the provisions of the Credit Agreement, the Notes and other Loan
Documents, (ii) all indebtedness, obligations and liabilities of Borrowers to
any Lender of any kind or character now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, and regardless of whether
such indebtedness, obligations and liabilities may, prior to their acquisition
by any Lender, be or have been payable to or in favor of a third party and
subsequently acquired by any Lender (it being contemplated that any Lender may
make such acquisitions from third parties), including without limitation all
indebtedness, obligations and liabilities of Borrowers to any Lender now
existing or hereafter arising by note, draft, acceptance, guaranty, endorsement,
letter of credit, assignment, purchase, overdraft, discount, indemnity agreement
or otherwise, (iii) all accrued but unpaid interest on any of the indebtedness
described in (i) and (ii) above, (iv) all obligations of Borrowers to any Lender
under any documents evidencing, securing, governing and/or pertaining to all or
any part of the indebtedness described in (i), (ii) and (iii) above, (v) all
costs and expenses incurred by any Lender in

1

--------------------------------------------------------------------------------




connection with the collection and administration of all or any part of the
indebtedness and obligations described in (i), (ii), (iii) and (iv) above or the
protection or preservation of, or realization upon, the collateral securing all
or any part of such indebtedness and obligations, including without limitation
all reasonable attorneys' fees, and (vi) all renewals, extensions, modifications
and rearrangements of the indebtedness and obligations described in (i), (ii),
(iii), (iv) and (v) above.

        "Rate Management Obligations" means any and all obligations of any
Borrower, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions herefore), under (i) any and all Rate
Management Transactions with Agent or a Lender or an Affiliate of Agent or a
Lender, and (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Rate Management Transactions.

        SECTION 1.2.    Terms in Credit Agreement.    Other capitalized terms
used herein but not defined herein shall have the meaning set forth in the
Credit Agreement.

        SECTION 2.1.    Representations and Warranties.    The Subsidiary
Guarantor represents and warrants (which representations and warranties shall be
deemed to have been renewed upon each Borrowing Date under the Credit Agreement)
that:

        (a)   It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

        (b)   It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of the Subsidiary
Guarantor enforceable against it in accordance with its terms, except as
enforceability may be limited by general principles of equity and bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally.

        (c)   Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
subsidiaries is a party or is subject, or by which it, or its property, real or
personal, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Subsidiary Guarantor or a subsidiary thereof pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by it or any of its subsidiaries, is required to be
obtained by it or any of its subsidiaries in connection with the execution and
delivery of this Guaranty or the performance by it of its obligations hereunder
or the legality, validity, binding effect or enforceability of this Guaranty.

        SECTION 2.2.     Covenants.    The Subsidiary Guarantor covenants that,
so long as any Lender has any Commitment outstanding under the Credit Agreement,
any Rate Management Transaction remains in effect or any of the Guaranteed
Obligations shall remain unpaid, that it will, and, if necessary, will

2

--------------------------------------------------------------------------------



enable the Borrowers to, fully comply with the covenants and agreements set
forth in the Credit Agreement.

        SECTION 3.    The Guaranty.    Subject to Section 9 hereof, the
Subsidiary Guarantor hereby absolutely and unconditionally guarantees, as
primary obligor and not as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter) and performance of the Guaranteed Obligations and the Rate
Management Obligations, including without limitation any such Guaranteed
Obligations or Rate Management Obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding. Upon failure
by the Borrowers to pay punctually any such amount, the Subsidiary Guarantor
agrees that it shall forthwith on demand pay to the Agent for the benefit of the
Lenders and, if applicable, their Affiliates, the amount not so paid at the
place and in the manner specified in the Credit Agreement, any Note, any Rate
Management Transaction or the relevant Loan Document, as the case may be. This
Guaranty is a guaranty of payment and not of collection. The Subsidiary
Guarantor waives any right to require the Lender to sue any Borrower, any other
guarantor, or any other person obligated for all or any part of the Guaranteed
Obligations, or otherwise to enforce its payment against any collateral securing
all or any part of the Guaranteed Obligations.

        SECTION 4.    Guaranty Unconditional.    Subject to Section 9 hereof,
the obligations of the Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

        (a)   any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;

        (b)   any modification or amendment of or supplement to or restatement
of the Credit Agreement, any Note, any Rate Management Transaction or any other
Loan Document;

        (c)   any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Borrowers under the Credit Agreement, any
Note, any Security Instrument, any Rate Management Transaction, any other Loan
Document, or any obligations of any other guarantor of any of the Guaranteed
Obligations, or any action or failure to act by the Agent, any Lender or any
Affiliate of any Lender with respect to any collateral securing all or any part
of the Guaranteed Obligations or the Rate Management Transactions;

        (d)   any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of any Borrower, or any
other guarantor of any of the Guaranteed Obligations or the Rate Management
Transactions;

        (e)   the existence of any claim, setoff or other rights which the
Subsidiary Guarantor may have at any time against any Borrower, any other
guarantor of any of the Guaranteed Obligations, the Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;

        (f)    any invalidity or unenforceability relating to or against any
Borrower, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Rate Management Transaction, any
other Loan Document, or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any Note or any other
amount payable

3

--------------------------------------------------------------------------------






by the Borrowers under the Credit Agreement, any Note, any Rate Management
Transaction or any other Loan Document; or

        (g)   any other act or omission to act or delay of any kind by any
Borrower, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Subsidiary Guarantor's obligations hereunder.

        SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances.    The Subsidiary Guarantor's obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full, the Commitments under the Credit Agreement shall have
terminated or expired and all Rate Management Transactions have terminated or
expired. If at any time any payment of the principal of or interest on any Note
or any other amount payable by the Borrowers or any other party under the Credit
Agreement, any Rate Management Transaction or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, the Subsidiary
Guarantor's obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

        SECTION 6.    Waivers.    The Subsidiary Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Borrower, any
other guarantor of any of the Guaranteed Obligations, or any other Person.

        SECTION 7.    Subrogation.    The Subsidiary Guarantor hereby agrees not
to assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against any
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Subsidiary Guarantor unless and
until the Guaranteed Obligations are indefeasibly paid in full, any commitment
to lend under the Credit Agreement and any other Loan Documents is terminated
and all Rate Management Transactions have terminated or expired.

        SECTION 8.    Stay of Acceleration.    If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document shall nonetheless be payable
by the Subsidiary Guarantor hereunder forthwith on demand by the Agent made at
the request of the Required Lenders.

        SECTION 9.    Limitation on Obligations.    

        (a)   The provisions of this Guaranty are severable, and in any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Subsidiary Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Subsidiary Guarantor's liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantor, the Agent or any Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
Subsidiary Guarantor's "Maximum Liability"). This Section 9(a) with respect to
the Maximum Liability of the Subsidiary Guarantor is intended solely to preserve
the rights of the Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this

4

--------------------------------------------------------------------------------



Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Subsidiary Guarantor hereunder shall
not be rendered voidable under applicable law.

        (b)   The Subsidiary Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the Maximum Liability of the
Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of all
other Subsidiary Guarantors, without impairing this Guaranty or affecting the
rights and remedies of the Agent hereunder. Nothing in this Section 9(b) shall
be construed to increase any Subsidiary Guarantor's obligations hereunder beyond
its Maximum Liability.

        (c)   In the event any Subsidiary Guarantor (a "Paying Subsidiary
Guarantor") shall make any payment or payments under this Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Guaranty, each other Subsidiary Guarantor
(each a "Non-Paying Subsidiary Guarantor") shall contribute to such Paying
Subsidiary Guarantor an amount equal to such Non-Paying Subsidiary Guarantor's
"Pro Rata Share" of such payment or payments made, or losses suffered, by such
Paying Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor's "Pro Rata Share" with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor's Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor's Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Borrowers after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 9(c) shall affect any Subsidiary Guarantor's several liability for the
entire amount of the Guaranteed Obligations (up to such Subsidiary Guarantor's
Maximum Liability). The Subsidiary Guarantor covenants and agrees that its right
to receive any contribution under this Guaranty from a Non-Paying Subsidiary
Guarantor shall be subordinate and junior in right of payment to all the
Guaranteed Obligations. The provisions of this Section 9(c) are for the benefit
of both the Agent and the Subsidiary Guarantor and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

        SECTION 10.    Application of Payments.    All payments received by the
Agent hereunder shall be applied by the Agent to payment of the Guaranteed
Obligations in the following order unless a court of competent jurisdiction
shall otherwise direct:

        (a)   FIRST, to payment of all costs and expenses of the Agent incurred
in connection with the collection and enforcement of the Guaranteed Obligations
or of any security interest granted to the Agent in connection with any
collateral securing the Guaranteed Obligations;

        (b)   SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

        (c)   THIRD, to payment of the principal of the Guaranteed Obligations
and the net early termination payments and any other Rate Management Obligations
then due and unpaid from the Borrowers to any of the Lenders or their
Affiliates, pro rata among the Lenders and their

5

--------------------------------------------------------------------------------



Affiliates in accordance with the amount of such principal and such net early
termination payments and other Rate Management Obligations then due and unpaid
owing to each of them; and

        (d)   FOURTH, to payment of any Guaranteed Obligations (other than those
listed above) pro rata among those parties to whom such Guaranteed Obligations
are due in accordance with the amounts owing to each of them.

        SECTION 11.    Notices.    All notices, requests and other
communications to any party hereunder shall be given or made by telecopier or
other writing and telecopied, or mailed or delivered to the intended recipient
at its address or telecopier number set forth on the signature pages hereof or
such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the Agent in accordance with the provisions of this
Section 11. Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.

        SECTION 12.    No Waivers.    No failure or delay by the Agent or any
Lenders in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note, any Rate Management Transaction and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 13.    No Duty to Advise.    The Subsidiary Guarantor assumes
all responsibility for being and keeping itself informed of each Borrower's
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that the Subsidiary Guarantor assumes and incurs under this
Guaranty, and agrees that neither the Agent nor any Lender has any duty to
advise the Subsidiary Guarantor of information known to it regarding those
circumstances or risks.

        SECTION 14.    Successors and Assigns.    This Guaranty is for the
benefit of the Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note, any Rate Management Transaction, or the other
Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Subsidiary Guarantor and its
respective successors and permitted assigns.

        SECTION 15.    Changes in Writing.    Neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Subsidiary Guarantor and the Agent with
the consent of the Required Lenders.

        SECTION 16.    Costs of Enforcement.    The Subsidiary Guarantor agrees
to pay all costs and expenses including, without limitation, all court costs and
attorneys' fees and expenses paid or incurred by the Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, any Borrower,
the Subsidiary Guarantor or any other guarantor of all or any part of the
Guaranteed Obligations.

        SECTION 17.    GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS. THE SUBSIDIARY GUARANTOR HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS AND OF ANY TEXAS STATE COURT SITTING IN DALLAS, TEXAS AND FOR
PURPOSES OF ALL

6

--------------------------------------------------------------------------------




LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY (INCLUDING,
WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE SUBSIDIARY GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE SUBSIDIARY GUARANTOR, THE AGENT AND EACH LENDER
ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        SECTION 18.    Taxes. Etc.    All payments required to be made by the
Subsidiary Guarantor hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding income and franchise taxes), provided, however, that if the
Subsidiary Guarantor is required by law to make such deduction or withholding,
the Subsidiary Guarantor shall forthwith (i) pay to the Agent or any Lender, as
applicable, such additional amount as results in the net amount received by the
Agent or any Lender, as applicable, equaling the full amount which would have
been received by the Agent or any Lender, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Lender, as applicable, certified copies of official receipts evidencing
payment of such withholding taxes within 30 days after such payment is made.

        SECTION 19.    Setoff.    Without limiting the rights of the Agent or
the Lenders under applicable law, if all or any part of the Guaranteed
Obligations is then due, whether pursuant to the occurrence of a Default or
Event of Default or otherwise, then the Subsidiary Guarantor authorizes the
Agent and the Lenders to apply any sums standing to the credit of the Subsidiary
Guarantor with the Agent or any Lender or any Lending Installation of the Agent
or any Lender toward the payment of the Guaranteed Obligations.

        SECTION 20.    Grant of Security Interest in Operating Accounts.    The
Subsidiary Guarantor hereby grants a security interest to Lenders in and to
their Operating Accounts and all checks, drafts and other items now or hereafter
received by any Lender for deposit therein.

SIGNATURE PAGES FOLLOW

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Guaranty to
be duly executed, under seal, by its authorized officer as of the day and year
first above written.


 
 
SUBSIDIARY GUARANTOR:
 
 
PINESTONE RESOURCES, LLC
a Delaware limited liability company
 
 
 
      By: /s/ J. Douglas Ramsey

--------------------------------------------------------------------------------

    Name: J. Douglas Ramsey     Title: Vice President & Chief Financial Officer
 
 
Address for Notices:
c/o EXCO RESOURCES, INC.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Facsimile No. 214/368-2087
Attn: Douglas H. Miller
Chief Executive Officer
and
Attn: J. Douglas Ramsey,
Chief Financial Officer


8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31



SUBSIDIARY GUARANTY
